MANDATE
THE STATE OF TEXAS

TO THE 399TH JUDICIAL DISTRICT COURT OF BEXAR COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on June 3, 2015, the cause upon appeal to revise or
reverse your judgment between

Kevin Balditt, Appellant(s)

V.

The State of Texas, Appellee(s)

No. 04-15-00281-CR     and    Tr. Ct. No. 2011CR3121

was determined, and therein our Court of Appeals made its order in these words:


    In accordance with the court’s opinion of this date, the appeal is
DISMISSED FOR WANT OF JURISDICTION.

WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

Witness the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of Texas,
with the seal of the Court affixed and the City of San Antonio on October 29, 2015.

                                                            KEITH E. HOTTLE, CLERK




                                                            Cynthia A. Martinez
                                                            Deputy Clerk, Ext. 53853